UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 9, 2010 Date of Report (Date of earliest event reported) Novell, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-13351 (Commission File Number) 87-0393339 (IRS Employer Identification Number) 404 Wyman Street, Suite 500 Waltham, MA 02451 (Address of principal executive offices, including zip code) (781) 464-8000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 9, 2010, Novell, Inc. (“Novell”) issued a press release entitled, “Novell Revises Guidance for Third Quarter of Fiscal 2010 Results.”This press release is attached as exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit Number Description Press Release of Novell, Inc. dated August 9, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Novell, Inc. Date: August 9, 2010 By: /s/Dana C. Russell Dana C. Russell Senior Vice President and Chief Financial Officer EXHIBIT INDEX The following exhibit is furnished as part of this current report on Form 8-K. Exhibit Number Description Exhibit 99.1 Press Release of Novell, Inc. dated August 9, 2010
